Citation Nr: 1019826	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2001 to August 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2006, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in August 2007.  The Veteran 
presented testimony at a Board hearing in March 2006.  A 
transcript of the hearing is contained in the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The Veteran claims stressors related to his service 
in Kuwait and Iraq.  His service records do not appear to 
document combat service.  The Veteran has reported specific 
incidents which he claims as stressors.  The RO has 
determined that there are insufficient details to allow for a 
formal attempt to corroborate the claimed stressors with the 
service department.  

After reviewing the file, the Board believes that there are 
sufficient details to allow for an attempt to verify the 
claimed stressors.  The Veteran has specifically reported 
that in March 2003 his unit was moved in Objective Rams to An 
Najaf and that there were regular attacks around that area, 
including chemical and SCUD missiles.  He also claims that in 
April 2003 his unit was sent to Objective Chargers north of 
Karbala and that enemy forces were in the area close enough 
to see and hear attacks.  

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
veteran's personal participation is not required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
action to request service department 
corroboration of the Veteran's claims 
that the unit he was stationed with was 
involved Objective Rams in An Najaf in 
March 2003 and that there were enemy 
attacks at this location.  The RO 
should also request service department 
corroboration that the unit to which 
the Veteran was assigned in April 2003 
participated in Objective Chargers 
north of Karbala and that there were 
enemy attacks at this location.  Any 
appropriate follow-up should be 
undertaken. 

2.  After completion of the above, the 
RO should review the expanded record 
and determine if service connection for 
PTSD is warranted.  If the benefit 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


